United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 05-1788
                                     ___________

Stephen C. Durst,                         *
                                          *
                    Appellant,            * Appeal from the United States
                                          * District Court for the District
      v.                                  * of Minnesota.
                                          *
United States of America,                 *      [UNPUBLISHED]
                                          *
                    Appellee.             *
                                     ___________

                                Submitted: October 19, 2005
                                   Filed: October 27, 2005
                                    ___________

Before ARNOLD, FAGG, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

      Stephen C. Durst appeals the district court’s* judgment denying Durst's 28
U.S.C. § 2255 motion to vacate his sentence. The sole issue presented is whether
United States v. Booker, 125 S. Ct. 738 (2005), is retroactively applicable to final
convictions on collateral review. This issue has been resolved adversely to Durst in
Never Misses A Shot v. United States, 413 F.3d 781, 783-84 (8th Cir. 2005) (per
curiam), and his section 2255 motion is foreclosed. We affirm the district court. See
8th Cir. R. 47B.

      *
      The Honorable Joan N. Ericksen, United States District Judge for the District
of Minnesota.